Citation Nr: 1703941	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  13-31 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, claimed as secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for a cervical spine disorder, claimed as secondary to service-connected left shoulder tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from August 1992 to December 1993.

The matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a left knee disability secondary to service-connected bilateral pes planus, rated 30 disabling.  He also asserts that he has a cervical spine disability secondary to service-connected left shoulder tendonitis, rated 20 percent disabling.  Pertinent to the service connection claim for a cervical spine disability, a March 2013 RO decision explained that the left shoulder disability now only met the evaluation criteria for a 10 rating based on painful motion/arthritis.  However, because he would have been service connected at 20 percent for 20 years for left shoulder tendonitis by the time a future examination could be scheduled, the current rating was protected and confirmed and continued. 

The Veteran's service treatment records are silent for complaints, diagnosis, or treatment for left knee or cervical spine problems.

The Veteran was afforded a VA examination to evaluate his claimed left knee and cervical spine disabilities in January 2010.  The impression of a left knee x-ray study was minimal degenerative changes.  The impression of a cervical spine x-ray study was no significant osseous pathology.  Following a review of the claims file and physical examination, the diagnosis was left knee strain with arthritis and cervical strain.

Unfortunately, the medical opinions by the January 2010 VA examiner were incomplete in addressing the Veteran's contentions, including whether the claimed left knee or cervical spine disabilities were aggravated by service-connected disabilities.  Accordingly, in October 2015, the Board requested an expert medical opinion from an orthopedic surgeon, pursuant to VHA Directive 1602-01 (Feb. 4, 2013).

In September 2016, a VA orthopedic surgeon outlined his review of the Veteran's claims file and opined that neither the left knee strain with arthritis nor the cervical spine strain were caused or aggravated by service-connected bilateral pes planus and left shoulder tendonitis, respectively.  

In December 2016 correspondence, the Veteran's representative argued on the Veteran's behalf that the September 2016 VA medical opinion was inadequate.  Specifically, the representative asserted that in addition to claiming service connection for a left knee disability secondary to service-connected pes planus, the Veteran has a "service-connected low back strain...conceded as being secondary to the bilateral foot problems, an issue that supports the Veteran's assertions of secondary disability."  The representative believed that the September 2016 reviewing orthopedic surgeon ignored other service-connected manifestations involving the lower extremities and stated that the Veteran believes that "these conditions (either singly or in combination) have resulted in the left knee impairment."

The Veteran's representative also asserted that the September 2016 VA opinion "was premised, at least in part, on the fact that a muscle strain in the left shoulder would have resolved on its own within 90 days, and therefore would not be capable of causing additional disability in the cervical spine."  It appears to the Board that the representative may have misread the September 2016 opinion.  In this regard, the reviewing orthopedic surgeon opined that it was not at least as likely as not that there was any cervical spine strain that was related to the left shoulder tendonitis.  In support of his conclusion, the surgeon explained that the "presence of a strain, which is a muscle tendon stretch, would not be ongoing anyway."  It appears to the Board that the surgeon was referring to the cervical spine strain and questioning whether the cervical spine strain diagnosed on VA examination in January 2010 was chronic.

Based on the concerns raised, and the additional development required as discussed below, the Board finds that a remand is required to obtain additional VA examination and medical opinion evidence.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to arranging for a VA examination, the AOJ should obtain all outstanding records of evaluation and/or treatment from the Cleveland VA Medical Center (VAMC) and related clinics dated since August 2013 to ensure the record before the VA examiner is complete.  In this regard, the Board notes that the Veteran has provided VA treatment records dated after August 2013, but they are incomplete.  Moreover, the Board observes that beginning in June 2012, VA treatment records reference a "cervical MRI minimal disease;" however, the Board has not located the report of any cervical spine MRI.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance).  

Similarly, November 2008 VA rheumatology consultation notes reflect the Veteran's complaint of recurrent bilateral shoulder pain that continued to worsen with elevation, being unable to lift even light objects without pain in both shoulders, and intermittent numbness of the left lateral neck and trapezius area.  He reported he was "on disability from the post office for shoulder pain/injury" after working there for 15 years, including lifting parcels, but for the past year and a half he had been working in a federal clerical job, primarily typing.  The AOJ should obtain any disability records associated with the Veteran's prior employment with the U.S. Postal Service because they may be pertinent to this claims.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain the following records:  

a) ongoing treatment records from the Cleveland VAMC and related clinics dated since August 2013, including all imaging reports and the reports of any cervical spine MRI studies;
b) all records associated with any disability claim from the Veteran's prior employment with the U.S. Postal Service.

2.  After completing the above development, arrange for a VA orthopedic examination by an appropriate physician to evaluate the Veteran's claimed left knee and cervical spine disabilities.  The electronic claims file and a complete copy of this Remand must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed.  All necessary testing should be accomplished and reports of any testing should be associated with the examination report. 

The examining physician should clearly identify each left knee and/or cervical spine disability found on examination and provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current left knee and/or cervical spine disability: 

a) had its onset during service, or is otherwise medically related to service; or, if not,

b) whether any left knee disability was caused OR is or has been aggravated by his service-connected bilateral pes planus, low back strain associated with bilateral pes planus, or by any other service-connected disability (singly or in combination); and

c) whether any cervical spine disability was caused OR is or has been aggravated by his service-connected left shoulder tendonitis.   

If aggravation of any left knee or cervical spine disability is found, the examiner should attempt to quantify the extent of disability resulting from such aggravation, to include determining, to the extent possible, the baseline severity of the disability before such aggravation.

A medical analysis and rationale are to be included with all opinions expressed.  In addressing the above, the examiner should consider all pertinent medical and lay evidence of record, including any injury sustained during the Veteran's 15-year employment with the U.S. Postal Service.

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the claim of entitlement to service connection for left knee and cervical spine disabilities.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




